Citation Nr: 1742182	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-32 515 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for herniated muscle, left leg, also shown as localized varicosity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Board remanded this matter for additional evidentiary development.

The Board notes there are additional issues on appeal that the Veteran has perfected but have not been certified to the Board and are not yet ripe for Board review.  These issues will be the subject of a later Board decision as appropriate.

The Board notes that for the issue addressed in this decision, the Veteran is represented by the Disabled American Veterans (DAV).  For the other issues currently in appellate status at the RO, the Veteran is represented by a private attorney, based on the limitations listed in the VA Form 21-22a signed July 31, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher evaluation for his service-connected herniated muscle, left leg, also shown as localized varicosity.

In May 2017, the Veteran was notified that this matter was being returned to the Board and had resumed its place on the docket.  Later that same month, the Veteran requested a video conference hearing before the Board.  The Board notes that the issue has previously been remanded for a Board hearing that was cancelled by the 
Veteran's attorney.  However, the Veteran's attorney does not represent him for the issue of an increased rating for herniated muscle, left leg, and has no authority to cancel the hearing requested on this issue.  DAV is the authorized representative for this issue at this time.

Under these circumstances, the case is remanded for the following action:  

The Veteran must be scheduled for a Board video conference hearing at the RO in accordance with his request.  A copy of the notice letter advising the Veteran and his DAV representative of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


